DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
3.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/8/2021 has been entered.
Examiner’s Amendment

4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rashad Morgan on 2/16/2021.

4.	The application has been amended as follows:
Claim 1, line 3, change “density” to -- density, --.
Claim 8, line 2, change “70% percent” to -- 70% --.
Claim 9, line 2, change “60% percent” to -- 60% --.
Claim 12, second line from the end, change “one” to -- one of the resin component or the reactive --.
Allowable Subject Matter

5.	Claims 1-9, 11, 12 and 14-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Hicks et al. (US 2012/0189389) and Purgett et al. (US Patent 6,790,880).
Hicks et al. disclose a composition comprising an aggregate and a reaction product of a binder comprising a first component such as an isocyanate and a second component such as polyether polyol, wherein the aggregate can have a diameter of 0.001 to 7 inches (claim 1, [0016], [0026], [0032]).  The aggregates include rock, glass and rubber crumb and have average diameters (diameters are used to measure a round particle, therefore reads on “spherical shape” ([0015]-[0019]).  Hicks et al. also disclose that the glass is typically tumbled for rounding sharp edges of the glass ([0019]).
Purgett et al. disclose a composition comprises amine and isocyanate components which are chemically curable, and a filler such as hollow glass microspheres (200 to 600 micrometers) (abstract; claims 1 and 6, col. 4, lines 52-60; col. 9, lines 5-23, 52-53).
	Thus, Hicks et al. and Purgett et al. do not teach or fairly suggest the claimed 
an aggregate in-situ density, wherein the in-situ density of the aggregate component is within 2 lbs/gallon of the density of at least one of the resin component or the reactive component, wherein the resin component comprises an epoxy resin, a polyol resin, a polyurethane forming resin, or a polyurea resin.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HUI H CHIN/Primary Examiner, Art Unit 1762